Citation Nr: 1611914	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include unspecified bipolar and related disorder with unspecified attention deficit/hyperactivity and mild cannabis use disorder, to include as secondary to tinnitus.

3. Entitlement to service connection for Meniere's disease, to include as secondary to bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Ryan Foley, Attorney  




WITNESSES AT HEARING ON APPEAL

The Veteran and A.T. 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969, with subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision that granted the Veteran a noncompensable disability rating for bilateral hearing loss, an August 2014 rating decision that denied service connection for an unspecified bipolar and related disorder with unspecified attention deficit/hyperactivity and mild cannabis use disorder, and a June 2015 rating decision that denied service connection for Meniere's disease, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his bilateral hearing loss claim. A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder and for Meniere's disease are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran's hearing loss is manifested by no more than level II in the left ear and no more than level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated April 2011, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records. In May 2011, the Veteran also underwent VA audiological examination. The accompanying report reflects that the VA examiner reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his service connection claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning the present level and impact of his hearing loss disability. The hearing focused on the elements necessary to substantiate the increased disability rating claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.



Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (2015) address exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015). Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2015). That numeral will then be elevated to the next higher Roman numeral. Id.  

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, the Veteran contends that his service-connected bilateral hearing loss is worse than contemplated by the assigned noncompensable rating, and that a compensable rating is warranted.

The Veteran underwent VA audiological examination in May 2011. During this examination, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left Ear
25
40
65
75
95
68.75
Right Ear
25
15
30
65
80
47.5

Further, the Veteran registered a speech recognition score of 94 percent for both his left and right ears. Accordingly, the Veteran's hearing impairment levels correspond to Level II in the left ear and Level I in the right ear per Table VI. 38 C.F.R. § 4.85 (2015) (stating that when only one ear is service-connected, the non-service connected ear is assigned a Roman numeral I). Intersecting Levels II and I under Table VII result in a noncompensable rating.

Further, the Veteran does not qualify for an increased disability rating under 38 C.F.R. § 4.86. The Veteran's audiological report did not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in either ear was 55 decibels or more. Further, the audiological report did not demonstrate that the Veteran's puretone threshold were 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in his left ear. As such, an evaluation for exceptional patterns of hearing impairment is not warranted. See 38 C.F.R. § 4.86(a), (b) (2015).

The Board notes that the results of the May 2011 VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss. Rather, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating. Disability ratings for hearing impairment are derived by a strict application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Further, the Court has held that VA audiological examinations must address the functional effects of veterans' hearing loss. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). Here, the May 2011 examiner reported that the Veteran's hearing disability had no impact on his usual daily activities. The examiner further indicated that the Veteran's hearing loss had a significant impact on his occupational activities, due to difficulty hearing and poor social skills. 

As it relates to difficulty hearing, the claims file does not establish that the Veteran's hearing loss significantly limits his occupational activities. During an August 2015 videoconference hearing, the Veteran reported that his employment as a freelance photographer was significantly impacted by his hearing loss because he had difficulty hearing instructions from his supervisors. The resulting impact was some shared frustration between the Veteran and his supervisors, and that his peers discussed his hearing loss at times. However, at no time has the Veteran reported actual job loss due to his hearing loss disability, such that he was explicitly passed by, or fired from, a job due to his hearing loss. Instead, during the August 2015 hearing, the Veteran reported that he has earned an estimated $1 million throughout the course of his career, despite experiencing the symptoms of hearing loss since active duty. The Veteran further acknowledged that he lacked knowledge and education in the field of digital photography, and that photography is generally a field dominated by young professionals, both of which may impact his employability at this time. 

Further, the evidence of record does not indicate a causal link between the Veteran's hearing loss disability and poor social skills, other than the Veteran's lay statements. However, the claims file contains significant evidence speaking to the Veteran's various psychological diagnoses and their related impact on his social capacity. As the possible link between the Veteran's hearing loss disability and a psychological condition has been referred to the AOJ for consideration, that matter is not for the Board's consideration at this time. 
Thus although sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case. It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated a such a significant functional loss as to justify an increased rating at this time. 

Finally, the Board acknowledges that the Veteran's VA audiological examination was conducted several years ago. VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the Veteran has made no such contention, and argues only that his bilateral hearing loss disability warrants a higher initial rating. Further, during an August 2015 videoconference hearing, the Veteran's representative stated that he did not dispute the results of the May 2011 examination. As the Veteran has not asserted a worsening of his condition or requested an updated examination, VA has no obligation to request an new audiological examination at this time. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.
Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran has stated that he has difficulty hearing. The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. Therefore, the Veteran's difficulty with speech discrimination is a factor contemplated in the regulations and rating criteria as defined.  The Veteran has raised the issue of whether he has dizziness, loss of balance, and a psychiatric disability as a result of his hearing loss.  The Board finds that these are not appropriate to rates on an extraschedular basis as part of a hearing loss disability, but rather, are secondary service connection claims that are addressed in the remand portion of this decisions.  Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2015).

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). As a result, the Board has jurisdiction to consider a veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). During the pendency of the appeal, the Veteran did not assert that he was totally unemployable as the result of his service-connected disability. Further, the evidence indicates that he was employed as an advertising photographer throughout the appeal period. Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

In January 2016, the Veteran filed a substantive appeal in connection with his claims for service connection for an acquired psychiatric disability and for Meniere's disease. At that time, the Veteran requested that a videoconference hearing be scheduled. The record does not reflect that the RO has scheduled the requested videoconference hearing.

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

 Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


